Case 2:17-cv-07732-DSF-JPR Document 312 Filed 06/27/19 Page 1 of 2 Page ID #:4132




    1

    2

    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10   CITY OF TORRANCE                             Case No. 2:17-cv-07732-DSF-JPR
   11                              Plaintiff,        ORDER ENTERING JOINT
   12         v.                                     STIPULATION TO EXTEND TIME
                                                     FOR THIRD-PARTY DEFENDANT
   13   HI-SHEAR CORPORATION, a                      BRITTAIN INDUSTRIES, INC. TO
        Delaware corporation,
   14   d/b/a LISI AEROSPACE,                        RESPOND TO THIRD AMENDED
                                                     THIRD-PARTY COMPLAINT
   15                              Defendant.
   16
        HI-SHEAR CORPORATION,
   17
                                                     The Honorable Dale S. Fischer
                           Counter-Claimant,
   18                                                United States District Judge
              v.
   19
        CITY OF TORRANCE,
   20
                           Counter-Defendant.
   21

   22   HI-SHEAR CORPORATION,
   23                   Third-Party Plaintiff,
   24         v.
   25   EFOC, INC., etc., et al.
   26                 Third-Party Defendants.
   27

   28   ///
                                                 1
Case 2:17-cv-07732-DSF-JPR Document 312 Filed 06/27/19 Page 2 of 2 Page ID #:4133




    1         Based on the stipulation, dated June 26, 2019 (the “Stipulation”), entered into
    2   between Defendant/Counter-Claimant/Third-Party Plaintiff HI-SHEAR
    3   CORPORATION (“Hi-Shear”) and Travelers Casualty and Surety Company,
    4   specially appearing on behalf of allegedly dissolved entity Third-Party Defendant
    5   BRITTAIN INDUSTRIES, INC. (“Brittain”), a purported insured, to extend time
    6   for Brittain to respond to Hi-Shear’s Third Amended Third-Party Complaint, and for
    7   good cause appearing therefor,
    8         IT IS HEREBY ORDERED that:
    9         Third-Party Defendant BRITTAIN INDUSTRIES, INC. shall have up to and
   10   including August 12, 2019, to answer, move against, or otherwise respond to
   11   Hi-Shear’s Third Amended Third-Party Complaint.
   12         IT IS SO ORDERED.
   13   DATED: June 27, 2019
   14                                         Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  2
